Per Curiam:

The appellant filed his petition, a material portion of which is as follows:
“That the defendant The Arkansas City Portland Cement Company is a corporation organized and existing under the laws of the state of Kansas, and whose principal place of business and postoffice address is Silverdale, Kansas.
“That on June 29, 1910, this plaintiff and the defendant herein entered into a contract under which contract this plaintiff was appointed and made agent for the defendant company for the purpose of- selling first-mortgage bonds of said company, a copy of which contract is hereto annexed and marked Exhibit ‘A,’ and made a part of this petition.
“That this plaintilf has ever since the maxing of said contract and up to the present time been actively. engaged as agent of the defendant company under said contract, and has actively been employed during all such time, as such agent.
“That under the terms of said contract this plaintilf was to receive the sum of fifty ($50.00) dollars per week while he was actively engaged and employed urn der said contract.
“That in accordance with the terms- of said contract there is due this plaintiff from the defendant The Arkansas City Portland Cement Company the sum of $1,150.00, the same being for twenty-three weeks next preceding the filing of this petition services at the rate of $5r0.00 per week, said services being performed under and in accordance with the terms of the contract above mentioned.
“Wherefore, this plaintiff prays judgment against the defendant herein for the .sum of $1,150.00, with 6 per cent interest from November 8,1.911, and for the costs of this action, and. for áll other proper relief.”
To the petition was attached a copy of a written contract, which contains, among other provisions, the following stipulation:
“The party of the first part shall advance to the second party the sum of $50.00 per week, while the second party shall be actively employed under this agreement, the said amount so advanced to be charged to the sec*515ond party and to be deducted from any commission due on account of sales under this agreement.”
The appellee filed a general demurrer to the petition, which was sustained. The appellee makes no appearance in this court.
The allegation of the contract, of its performance on his part, and that a certain sum is due appellant for the services rendered thereunder, states a cause of. action.
The order sustaining the demurrer is reversed and the case is remanded with directions to set aside the. order and proceed.